The application of the above-named defendant for a review of the sentence of 10 years imposed on July 1,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence of 10 years will remain the same unless the Defendant can show proof that he will be admitted to a VA Drug Treatment Center. At the time the Prison Officials have proof of the admittance, they shall have the authority to release him on a suspended sentence. If the Defendant is unable to get released to a Drug Treatment Center, the 10 year sentence shall be served in the Montana State Prison with credit for the time spent in Yellowstone County Jail from May 15,1981 until July 1,1981, which totals 48 days jail time credit, plus credit for the time spent in the “101” Drug Treatment Program and the “Satellite” Drug Treatment Program, respectively 88 days and 152 days.
We wish to thank Bob Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky